DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/23/2022 has been entered.
Response to Arguments
Applicant's arguments filed 09/09/2022 have been fully considered but they are not persuasive. Although it was previously communicated in the interview conducted on 09/01/2022 that the amendment filed 09/09/2022 of claim 1 reciting, “a moving switch mechanically coupled to the circular rail,” would overcome the rejection over Roos (US 2003/0000813), after further review and consideration, it has been determined that Roos would still read on this limitation for the reasons set forth below. The Examiner apologizes for the oversight and in light of this determination, the next Office action will be made non-final should it be a rejection.
Looking to Fig. 4-6 of Roos, the previously cited moving switches (contact element 44) are held in contact between circular rail contact paths 30, 34, 36 and the maneuvering unit 40. As stated in para. 34: “Contact elements 44 are provided for being releasably attached to the holding means at selected locations on the maneuvering unit”. Although it is true that Roos discloses the moving switches are attached to the maneuvering unit, the Examiner submits that Fig. 4 of Roos still depicts a moving switch “mechanically coupled to a circular rail”. 

    PNG
    media_image1.png
    355
    593
    media_image1.png
    Greyscale
Looking to Fig. 4, it is clear that the arrangement of contact element 44 being held between the maneuvering unit 40 and the contact path results in a mechanical coupling between the contact element (i.e., the switch) and the contact path (i.e., the rail). Please refer to annotated Fig. 4 below.
[AltContent: textbox (Annotated Fig. 4)]
There are a number of contact elements arranged to the maneuvering unit, whereby the maneuvering unit is capable of positioning the contact elements on specific, chosen contact surfaces (Abstract). The maneuvering unit achieves this by rotating the contact elements onto the desired positions (Para. 31). As best ascertained from the teachings highlighted above and the configuration of Fig. 4, the contact element switches 44 are thus held in sliding rotatable contact with the contact path rails 30, 34, 36. The Examiner submits that this sliding contact arrangement of Roos defines a mechanical coupling between the moving switch and the circular rail and thus reads on the claimed invention.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 23 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roos (US 2003/0000813).
Regarding claim 23, Roos discloses a manufacturing method, comprising: patterning a substrate (Fig. 5-6, side surface 28, circuit board 46) with multiple contacts arranged in a circular array (Fig. 5-6, first row of contact points 32 defines an array); providing a moving switch mechanically coupled to a circular rail, which is configured to move over the array in a circular trajectory and to establish electrical contact with one contact only at any given time (Fig. 4-6, contact elements 44; Abstract: “a number of contact elements (44) arranged to said manoeuvring unit, whereby the manoeuvring unit is capable of positioning said contact elements for obtaining electrical contact between specific, chosen, contact surfaces”; Fig. 5 depicts contact elements 44 over one contact only at a time; There are a number of contact elements arranged to the maneuvering unit, whereby the maneuvering unit is capable of positioning the contact elements on specific, chosen contact surfaces (Abstract). The maneuvering unit achieves this by rotating the contact elements onto the desired positions (Para. 31). As best ascertained from the teachings highlighted above and the configuration of Fig. 4, the contact element switches 44 are thus held in sliding rotatable contact [i.e., mechanical coupling] with the contact path rails 30, 34, 36); and providing one or more motors, which are configured to move the moving switch (Abstract: “drive means (14) capable of rotating said manoeuvring unit, a number of contact elements (44) arranged to said manoeuvring unit, whereby the manoeuvring unit is capable of positioning said contact elements for obtaining electrical contact between specific, chosen, contact surfaces”; Para. 31, 4th sentence: “The circuit board is arranged with a control unit which is capable of activating the motor in order to rotate the manoeuvring unit one or more steps in order to position the contact elements in-the desired positions”; Fig. 3, motor 14).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 5-6, 14-16, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Panescu et al. (US 5494042) (hereinafter Panescu) in view of Roos.
Regarding claims 1-2 and 22, Panescu discloses a pacing system and method (Fig. 19 provides diagram of pacing module 202 of controller 200 in Fig. 18; Col. 13-14, ll. 65-5: “... The pacing module 202 is electrically coupled to the probe connectors 48 to provide a pacing signal to one electrode 38, generating depolarization foci at selected sites within the heart. The basket electrodes 38 also serve to sense the resulting electrical events for the creation of electrograms”), comprising: a signal generator configured to generate a pacing signal (Fig. 18, current generator 50; Fig. 19, pulse generator 210); and an electromechanical switch having a plurality of outputs that are configured to be in electrical communication with an electrode of a plurality of electrodes (Fig. 19, switching element 64; Col. 9, ll. 50 – Col. 10, ll. 25 describe how electronically setting the switches SM,SE1-7 of the switching element 64 in three different positions results in different electrical configurations for electrodes 38, see Fig. 11-12, thus defining electromechanical switches) inserted into a heart of a patient (Fig. 1 & 30 depicts basket electrodes 38 within a heart), each output of the plurality of outputs configured to deliver the pacing signal to a respective electrode of the plurality of electrodes (Col. 14, ll. 41-45: “When used to pace the heart, the switching element 64 distributes the signals generated by the pacing module 202 to selected basket electrodes 38.  The pacing sequence is governed by the interface 208, which the host processor 206 controls”), wherein the electromechanical switch is configured to route the pacing signal to no more than a single selected one of the outputs at any given time, so as to pace the heart using no more than a single selected one of the electrodes (Col. 13-14, ll. 65-5: “... The pacing module 202 is electrically coupled to the probe connectors 48 to provide a pacing signal to one electrode 38, generating depolarization foci at selected sites within the heart…”; Col. 14, ll. 41-45).
Panescu does not disclose that the electromechanical switch has a substrate patterned with a plurality of contact outputs arranged in a circular array, and a moving switch mechanically coupled to the circular rail and configured to move in a circular trajectory over the plurality of contacts and to establish electrical contact with one contact only at any given time, or a motor which is configured to move the switch (in regards to claim 2).
Roos, however, teaches a device for matrix switching (Abstract) which includes an electromechanical switch (Fig. 5 or Fig. 6) comprising a substrate (Fig. 5, side surface 28; Fig. 6, circuit board 46) patterned with multiple contacts arranged in a circular array, wherein each contact in the array is coupled to a respective output of a plurality of outputs (Fig. 5, top and bottom rows of contact points 32, 38 defines arrays of outputs; Fig. 6, concentric contact point arrays 32, 38); a moving switch mechanically coupled to a circular rail and configured to move in a circular trajectory (Fig. 4-6, switches 44 on circular rails 30, 34; There are a number of contact elements arranged to the maneuvering unit, whereby the maneuvering unit is capable of positioning the contact elements on specific, chosen contact surfaces (Abstract). The maneuvering unit achieves this by rotating the contact elements onto the desired positions (Para. 31). As best ascertained from the teachings highlighted above and the configuration of Fig. 4, the contact element switches 44 are thus held in sliding rotatable contact [i.e., mechanical coupling] with the contact path rails 30, 34, 36), which is configured to move over the array of contacts and to establish electrical contact with one contact only at any given time (Fig. 5, top/bottom contact elements 44; Fig. 6, contact elements 44; Abstract: “a number of contact elements (44) arranged to said manoeuvring unit, whereby the manoeuvring unit is capable of positioning said contact elements for obtaining electrical contact between specific, chosen, contact surfaces”; Fig. 5 depicts contact elements 44 over one contact only at a time); and a motor, which is configured to move the moving switch (Fig. 3 or Fig. 6, motor 14; Abstract: “drive means (14) capable of rotating said manoeuvring unit, a number of contact elements (44) arranged to said manoeuvring unit, whereby the manoeuvring unit is capable of positioning said contact elements for obtaining electrical contact between specific, chosen, contact surfaces”; Para. 31, 4th sentence: “The circuit board is arranged with a control unit which is capable of activating the motor in order to rotate the manoeuvring unit one or more steps in order to position the contact elements in-the desired positions”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Panescu’s electromechanical switch to comprise a substrate patterned with multiple contacts arranged in a circular array, wherein each contact in the array is coupled to a respective output of the plurality of outputs; a moving switch coupled to a circular rail which is configured to move in a circular trajectory over the array of contacts and to establish electrical contact with one contact only at any given time; and a motor, which is configured to move the moving switch. Making this modification would be useful for providing a switching device capable of optionally connecting a number of incoming electrical lines with a number of outgoing electrical lines in a way that is space saving, flexible, and inexpensive (Para. 6).
Regarding claim 5, Panescu in view of Roos teaches that the substrate of the electromechanical switch is made of a printed circuit board (PCB) (Roos - Para. 31, 2nd sentence).
Regarding claim 6, Panescu in view of Roos teaches that the motor of the electromechanical switch comprises a stepper motor (Roos – Para. 30, 3rd sentence).
Regarding claim 14, Panescu discloses a processor (Fig. 19, host processor 206), which is configured to command the pacing generator to generate the pacing signal and command the electromechanical switch to route the pacing signal according to a prespecified pacing protocol (Col. 14, ll. 41-45: “When used to pace the heart, the switching element 64 distributes the signals generated by the pacing module 202 to selected basket electrodes 38.  The pacing sequence is governed by the interface 208, which the host processor 206 controls”).
Regarding claim 15, Panescu discloses that the pacing signal is unipolar (Col. 14, ll. 41-45: “When used to pace the heart, the switching element 64 distributes the signals generated by the pacing module 202 to selected basket electrodes 38.  The pacing sequence is governed by the interface 208, which the host processor 206 controls”; Fig. 8 depicts unipolar setting providing by switching element; Col. 3, ll. 36-38; Col. 9, ll. 63-65).
Regarding claim 16, Panescu discloses that the pacing signal is bipolar (Fig. 9-10 depict bipolar arrangement provided by switching element; Col. 6, ll. 33-34: “the system 10 can be operated in either a unipolar mode or a bipolar mode”; Col. 10, ll. 11-14), wherein the electromechanical switch is configured to route the bipolar pacing signal to no more than a selected pair of the outputs at any given time, so as to pace the heart bipolarly using no more than a selected pair of the electrodes (Col. 14, ll. 41-45: “When used to pace the heart, the switching element 64 distributes the signals generated by the pacing module 202 to selected basket electrodes 38.  The pacing sequence is governed by the interface 208, which the host processor 206 controls”; Col. 10, ll. 11-14; Fig. 9-10 depict bipolar arrangement provided by switching element).
Panescu does not disclose that the pacing system comprises an additional electromechanical switch to form a dual electromechanical switch together with the electromechanical switch, wherein the dual electromechanical switch routes the bipolar pacing signal. The Examiner submits that the modification proposed above in the rejection of claim 2 meets these limitations, particularly with the modification of Panescu’s switching element to include the switching element of Roos’ Fig. 5 or Fig. 6 which provides the claimed double electromechanical switch with dual contact elements 44 (in Fig. 5, any combination of two of the top and bottom elements 44 can be considered a double switch). See rejection of claim 1 above.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Panescu in view of Roos, further in view of Rogers et al. (US 6262647) (hereinafter Rogers).
Regarding claim 13, Panescu does not disclose that the plurality of contacts comprises: multiple reed switches arranged in an array, wherein each reed switch is coupled to a respective contact of the plurality of contacts; wherein the moving switch comprises a magnet, which is configured to move over the reed switches and to cause only one reed switch to establish electrical contact at any given time; and wherein the pacing system further comprises a motor, which is configured to move the moving switch.
Rogers, however, teaches a magnetic reed switching array (Abstract) which includes an electromechanical switch (Fig. 1) comprising: a substrate disposed with multiple reed switches arranged in an array (Fig. 1, reed switches 12 are disposed in an array on substrate PCB 14), wherein each reed switch in the array is coupled to a respective output of the plurality of outputs (Abstract discusses selectively turning reed switches on and off, i.e., respective output of reed switch is turned on/off); a moving switch comprising a magnet (Fig. 1, electromagnet 18), which is configured to move over the array of reed switches and to cause only one reed switch to establish electrical contact at any given time Abstract: “Stepping motors are capable of moving the electromagnet so as to overly any one of the reed switches.  When the electromagnet is in position over a selected switch, it can be energized to selectively turn the switch on or off”); and a motor, which is configured to move the moving switch (Abstract: “Stepping motors are capable of moving the electromagnet so as to overly any one of the reed switches.  When the electromagnet is in position over a selected switch, it can be energized to selectively turn the switch on or off”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Panescu’s electromechanical switch such that that the plurality of contacts comprises: multiple reed switches arranged in an array, wherein each reed switch is coupled to a respective contact of the plurality of contacts; wherein the moving switch comprises a magnet, which is configured to move over the reed switches and to cause only one reed switch to establish electrical contact at any given time; and wherein the pacing system further comprises a motor, which is configured to move the moving switch. Making this modification would be useful for providing a switching element which is compact and allows for multiple layers of switching arrays to be used and which may share operable components, thereby reducing the size and cost of the system, as taught by Rogers (Col. 2, ll. 49-53).
Allowable Subject Matter
Claim 24 is allowed.
Claims 17-19 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: In the closest prior art, Roos does not teach or suggest a first motor configured to move the first moving switch independent of the second moving switch; and a second motor configured to move the second moving switch independent of the first moving switch. Instead, Roos teaches that each moving switch is driven jointly by a single motor, as highlighted by Applicant in the remarks filed 09/09/2022 (pg. 9, last paragraph). 
Seeing that the prior art does not teach or suggest the claimed subject matter of claims 17, 21 or 24, the invention as a whole is thus novel and non-obvious. Claims 18-19 are indicated as allowable by virtue of their dependence on claim 17.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Pohndorf et al. (US 4628934) discloses method and means of electrode selection for pacemaker with multielectrode leads (Abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anant A Gupta whose telephone number is (571)272-8088. The examiner can normally be reached Mon-Fri 9 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.A.G./
Anant A GuptaExaminer, Art Unit 3792                                                                                                                                                                                                        
/JOHN R DOWNEY/Primary Examiner, Art Unit 3792